TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00793-CV


                                        B. A. B., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee


         FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
     NO. C180096CPS, THE HONORABLE GARY L. BANKS, JUDGE PRESIDING


                                              ORDER


PER CURIAM

               Appellant B. A. B. filed his notice of appeal on November 1, 2019. The appellate

record was complete November 7, 2019, making appellant’s brief due November 27, 2019. To

date, appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order counsel to file appellant’s brief no later than December 17, 2019.

If the brief is not filed by that date, counsel may be required to show cause why she should not

be held in contempt of court.

               It is ordered on December 4, 2019.


Before Chief Justice Rose, Justices Triana and Smith